Name: Commission Regulation (EC) No 1662/1999 of 28 July 1999 amended Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  sources and branches of the law;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31999R1662Commission Regulation (EC) No 1662/1999 of 28 July 1999 amended Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) Official Journal L 197 , 29/07/1999 P. 0025 - 0026COMMISSION REGULATION (EC) No 1662/1999of 28 July 1999amended Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by European Parliament and Council Regulation (EC) No 955/1999(2), and in particular Article 249 thereof,(1) Whereas Commission Regulation (EEC) No 2454/93(3), as last amended by Regulation (EC) No 502/1999(4), provides for cases in which simplifications of the inward-processing procedure may be authorised pursuant to a decision of the Commission; whereas it is appropriate to modify the procedure for granting an authorisation allowing facilitation of specific triangular trade flows with a sufficiently large number of prior export operations;(2) Whereas temporary importation of means of transport should meet the needs of tourism in geographic regions of the Community depending on third-country transport infrastructures;(3) Whereas it is desirable to extend the list in Annex 87 on economic grounds for PVC material for processing into filmscreens;(4) Whereas Regulation (EEC) No 2454/93 should therefore be amended accordingly;(5) Whereas the measures provided for by this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2454/93 shall be amended as follows:1. Article 601(6) is replaced by the following: "6. Where more than one Member State is involved in the aggregation of prior exports, the procedure provided for in Article 556(2) shall apply mutatis mutandis.";2. in Article 719(11), the following point (d) is added: "(d) in general or individual cases other than those referred to in points (a), (b) and (c), the customs authorities may authorise natural persons established in the customs territory of the Community to use in that territory a vehicle hired under a written contract outside it and meeting the conditions laid down in paragraph 3(c). The authorisation for such use shall be subject to the condition that the countries where the vehicles are hired and registered authorise temporary importation under comparable circumstances for vehicles hired and registered in the customs territory of the Community.The vehicle shall be re-exported or returned to a car-hire service established in the customs territory of the Community for later re-exportation within eight days of the entry into force of the contract. The contract shall be presented at the request of the customs authorities.";3. Annex 87 is amended in accordance with the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 65, 12.3.1999, p. 1.ANNEXThe following point is added to Annex 87 to Regulation (EEC) No 2454/93: ">TABLE>"